,'                            •
         Case 4:18-cr-00239-A Document 45 Filed 11/05/18
                                                               !-- ~~~'EI<N  · 1 ;;~'i~Jc~'~p lEXAs
                                                                   Page 1 of 2 PageID 115

 ORlGlNAL                                                      /              FILED
                    INTHEUNITEDSTATESDISTRJtTCO R\,                -~6)·
                   FOR THE NORTHERN DISTRICT/ OF TE A~OV - 5 2018 f
                          FORT WORTH DIVISidN
                                              I CLE~V~_,r>l§TRl~T ' T
     UNITED STATES OF AMERICA                                 I_ By-"1':/i;;uty '/}~
                                      No. 4:18-CR-239-A               ____ :
     v.                               [Supersedes Indictment returned on
                                                      September 19, 2018, as to defendant
     SONIA CANTU (02)                                 Cantu only]

                                  SUPERSEDING INFORMATION

     The United States Attorney Charges:

                                            Count One
                 Conspiracy to Possess with Intent to Distribute Methamphetamine
                                  (Violation of21 U.S.C. § 846)

            Beginning in or before August 2017, and continuing thereafter until on or around

     July 11, 2018, in the Fort Worth Division of the Northern District of Texas, defendant

     Sonia Cantu, along with others, did knowingly and intentionally combine, conspire,

     confederate, and agree to engage in conduct in violation of21 U.S.C. § 841 (a)(1) and

     (b)(1)(C), namely, to possess with intent to distribute a mixture and substance containing

     a detectable amount of methamphetamine, a Schedule II controlled substance.

            In violation of21 U.S.C. § 846 (21 U.S.C. § 841(a)(l) and (b)(l)(C)).




     Superseding Information - Page 1 of 2
                         •
    Case 4:18-cr-00239-A Document 45 Filed 11/05/18



                                        ERIN NEALY COX
                                                          •
                                                          Page 2 of 2 PageID 116




                                        UNITED STATES ATTORNEY




                                        LAURA G. MONTES
                                        Assistant United States Attorney
                                        Massachusetts State Bar No. 687739
                                        Burnett Plaza, Suite 1700
                                        801 Cherry Street, Unit #4
                                        Fort Worth, Texas, 761 02
                                        Telephone: 817-252-5200
                                        Facsimile: 817-252-5455




Superseding Information - Page 2 of 2
